CLECO CORPORATION EXHIBIT 12(a) Computation of Ratios of Earnings to Fixed Charges and of Earnings to Combined Fixed Charges and Preferred Stock Dividends FOR THE THREE MONTHS ENDED FOR THE SIX MONTHS ENDED FOR THE TWELVE MONTHS ENDED (THOUSANDS, EXCEPT RATIOS) JUNE 30, 2007 Earnings from continuing operations $ 63,191 $ 71,837 $ 110,953 Undistributed equity income from investees (6,918 ) (8,413 ) (23,716 ) Income taxes 30,968 33,111 55,587 Earnings from continuing operations before income taxes $ 101,077 $ 113,361 $ 190,256 Fixed charges: Interest, long-term debt $ 9,827 $ 20,032 $ 39,832 Interest, other (including interest on short-term debt) 4,059 7,017 10,790 Amortization of debt expense, premium, net 491 985 1,948 Portion of rentals representative of an interest factor 151 282 559 Total fixed charges $ 14,528 $ 28,316 $ 53,129 Earnings from continuing operations before income taxes $ 101,077 $ 113,361 $ 190,256 Plus:total fixed charges from above 14,528 28,316 53,129 Plus:amortization of capitalized interest 102 204 407 Earnings from continuing operations before income taxes and fixed charges $ 115,707 $ 141,881 $ 243,792 Ratio of earnings to fixed charges 7.96 x 5.01 x 4.59 x Total fixed charges from above 14,528 28,316 53,129 Preferred stock dividends 17 446 1,307 Total fixed charges and preferred stock dividends 14,545 28,762 54,436 Ratio of earnings to combined fixed charges and preferred stock dividends 7.96 x 4.93 x 4.48 x
